Citation Nr: 1545093	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a compensable initial rating for loss of teeth #9 and #10 due to trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active military service from April 2006 to January 2011. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's patellofemoral syndrome of the left knee had its onset in service.

2.  The Veteran's loss of teeth #9 and #10 due to dental trauma is manifested by the loss of masticatory surface which is restorable by suitable prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for patellofemoral syndrome of the left knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for an initial compensable rating for loss of teeth #9 and #10 due to dental trauma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.150, Diagnostic Code 9913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for service connection for a left knee disability, the Board is granting the full benefit sought on appeal herein.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

A VA letter issued in January 2012 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefits sought.

The issue of entitlement to a higher initial rating for loss of teeth arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law applicable for assignment of diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, the RO provided the Veteran a VA oral and dental examination in January 2012 to ascertain the current severity of his service-connected loss of teeth due to trauma.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The VA examination was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements.  The VA examiner discussed the history of the Veteran's dental disability, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of this disability.  As it provides sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examination obtained in this case was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran is seeking entitlement to service connection for a left knee disability.  He contends that he injured his left knee in service and has continued to have problems with the knee ever since that time.  In his September 2012 notice of disagreement, the Veteran reported that he sustained a left knee injury while sailing through a storm while en route to Europe from Africa.  He stated "[a]s I was stepping out of the 76mm gun torrent when hit a wave and I missed the step and landed on the deck with my leg practically behind my head.  I went to sick bay and they provided pain meds...  I experience pain on a daily basis."

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Initially, the record reflects a current diagnosis of patellofemoral syndrome of the left knee, as evidenced by a January 2012 VA examination report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Regarding an in-service occurrence of an injury, the objective evidence of record, as well as the lay statements of record, establish that the Veteran sustained a knee injury in service.  To that effect, service treatment reports dated in December 2008 reflect that the Veteran was seen for right knee joint pain.  He complained of occasional locking and popping of the knee while deployed.  He related that he injured the knee approximately 2 months previously while underway in a small boat and hit a large wave; he had a sudden onset of pain that had not resolved.  In January 2009, it was noted that the Veteran was seen on follow-up for right knee pain.  The Veteran's knee felt considerably better and he was tolerating physical therapy well and had progressed nicely.  The assessment was joint pain localized in the knee.  Service treatment records continue to list knee joint pain as a chronic problem from December 2008 to December 2010.  

Regarding the relationship between the current disability and the in-service injury, the record contains an inconclusive medical opinion.  In connection with this issue, the Veteran was provided a VA examination in January 2012 and the examiner noted a diagnosis of patellofemoral syndrome of the left knee.  The Veteran reported his left knee began during military service around 2008.  He stated he sustained a fall while working on a Coast Guard ship in which he injured his knee.  He stated he was treated with physical therapy and continued to experience constant, daily anterior left knee pain.  The examiner noted that the claims file showed treatment for only the right knee, with no mention of the left knee.  However, the examiner noted that the history the Veteran provided for the left knee at the examination was consistent with what service treatment records showed for the right knee.  The examiner stated that "I cannot say without resorting to mere speculation whether the [V]eteran's current left knee complaints began during service and his STRs [(service treatment reocrds)] inaccurately state the affected knee as the right knee or if the [V]eteran's current left knee condition is unrelated to his treatment during service."

In this regard, the Board finds that the Veteran's lay statements of record as to the left knee injury in service, as well the observable symptoms since service, is competent evidence.  To that effect, lay testimony is competent to establish the presence of observable symptomatology, such as knee pain, and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Further, service treatment records document the alleged knee injury in service and physical therapy treatment for the knee, as well as notation of the chronic knee joint pain up to the time the Veteran separated from service in January 2011.  After separation from service, the Veteran promptly filed his current claim of service connection for a left knee disability immediately after separation from service in January 2011.  In December 2011, he was seen to establish care with VA primary care and complained of various chronic issues, to include left knee injury that occurred while in service.  He stated that he had injury on board ship in about 2008 and that he was referred to physical therapy for this condition.  There was tenderness in the left knee with decreased range of motion.  In an October 2013 VA treatment report, the Veteran again reported that he had left knee injury in the military around 2008 and that he started having chronic knee pain since then.  Furthermore, the January 2012 VA examiner stated that the history the Veteran provided for the left knee at the examination was consistent with what service treatment records showed for the right knee.  

Except for the fact that the knee injury was noted to be for the right knee, not the left, the Veteran's report of knee injury in service is consistent with the medical evidence of record.  Given the proximity of time between the documented in-service knee problem and the claim for service connection, the Board finds it is very plausible that service medical personnel erroneously reported that it is the right, rather than left knee that was injured, and finds the Veteran's reported history of in-service left knee injury, and not right knee, believable.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  

As such, based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record provides an adequate basis on which to grant service connection for left knee disability now.  In reaching this conclusion, the Board considered the January 2012 VA examiner's opinion that the history the Veteran provided for the left knee at the examination was consistent with what service treatment records showed for the right knee, and finds that this opinion is sufficient to establish continuity of symptomatology since service to support a nexus between left knee patellofemoral syndrome and service.  38 C.F.R. § 3.303.

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for left knee disability, currently diagnosed as patellofemoral syndrome of the left knee, is warranted.  38 U.S.C.A. §§ 1154 (a), 5107 (b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Additionally, this appeal includes a rating decision that granted service connection and assigned an initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that a compensable rating is warranted for his loss of teeth.  The RO has evaluated the Veteran's loss of teeth #9 and #10 as noncompensable under 38 C.F.R. § 4.150, Diagnostic Code 9913, as of January 7, 2011-the date of the Veteran's claim for service connection.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that an initial compensable disability rating for the Veteran's loss of teeth is not warranted under 38 C.F.R. § 4.150, Diagnostic Code 9913.  

A noncompensable rating applies where the loss of masticatory surface can be restored by suitable prosthesis.  By contrast, compensable ratings apply where the lost masticatory surface cannot be restored by suitable prosthesis.  

Here, the January 2012 VA examiner found that the masticatory surfaces can be restored by suitable prosthesis.  The examiner noted that the Veteran had bone graft and two implants placed to replace the missing teeth.  It was further noted that the implants were well integrated in the bone without any pathology.  In a January 2012 addendum, the examiner indicated that the claims file was reviewed and that according to the record, the Veteran was involved in an accident in July 2007 and knocked out teeth #9 and #10 and fractured the buccal plate of his maxillary alveolar ridge; however, the bony defect was repaired with a bone graft and the teeth were replaced with dental implants and crowns.  In summary, the Veteran's loss of teeth has been restored by a suitable prosthesis.  No competent evidence to the contrary is of record.  As such, an initial noncompensable rating for loss of teeth #9 and #10 is not warranted.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected loss of teeth.  See Thun, 22 Vet. App. at 115.  The Veteran's loss of teeth is evaluated by the rating criteria which specifically contemplate loss of teeth due to loos of substance of body of maxilla or mandible without loos of continuity.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  The Veteran reported that he can no longer use metal silverware because it generates electrical shock sensation in his mouth.  However, the reported discomfort associated with use of prosthesis have been accounted for by the current schedular rating which provides for a noncompensable rating where the loss of masticatory surfaces can be restored by suitable prosthesis.  He also claims that his implants are loose at this time which poses a risk for infection.  However, the medical evidence of record does not show any infection.  A comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's loss of teeth.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's loss of teeth, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The January 2012 VA examiner's finding that the Veteran's oral or dental condition has no impact on his ability to work contravenes a finding of marked interference with employment, and there is no evidence of frequent periods of hospitalization due to loss of teeth.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See also Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure and follow substantially gainful employment.  Rather, the January 2012 VA examiner found that the Veteran's loss of teeth has no impact on his ability to work.  Accordingly, the Board concludes that a claim for a TDIU has not been raised by the record.

The issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected loss of teeth, there is no evidence of record that would warrant a compensable rating for service-connected loss of teeth during the entire rating period on appeal.  See Fenderson, 12 Vet. App. at 126.

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for lumbosacral strain and loss of teeth #9 and #10 due to dental trauma.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the preponderance of the evidence is against the Veteran's claim for a compensable initial rating, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for patellofemoral syndrome of the left knee is granted.

Entitlement to a compensable initial rating for loss of teeth #9 and #10 due to trauma is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


